DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1 and 4-29  in application number 13/483,711.  Claims 1, 4-18, and 29 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Arguments
I.	The rejection of claims 1, 4-18, and 29 under 35 U.S.C. 112(a) and (b)
	The rejections are withdrawn in view of Applicant’s amendments to the claims.
II.	The rejection of claims 1, 4-18, and 29 under 35 U.S.C. 103 is withdrawn.  Claims 1, 4-18, and 29 now stand rejected under 35 U.S.C. 102(a) as anticipated by ALBA.
	Applicant’s arguments with respect to claim(s) 1, 4-18, and 29, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	A new search was conducted in accordance with the filing of the RCE.  The new prior art of record and ground of rejection, therein, is provided as a result of this search.  

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4-18, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.
I.	Is the claim to a process, machine, manufacture, or a composition of matter?
	Claims 1, 4-14 and 15-18, 29 are each directed to a method implemented by a generic computer.  Thus, the claims fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2A.
II.A.	Whether the claim is directed to a judicial exception
1.	Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim(s) 1, 4-18, and 29 can be reasonably interpreted to cover steps or functions that constitute commercial or legal interactions, an enumerated sub-grouping for the judicial exception category certain methods of organizing human activity.  See MPEP 2106.04(a)(2) II.B.
	Independent claims 1 and 15 each recite steps for conducting a payment, in response to a request to process a payment transaction, where the request  is associated with a user, who is a consumer, with a wallet, and the request further includes an authentication token.  The claims recite to steps of receiving, requiring, identifying (twice), authorizing, and applying.  These steps are commercial interactions that result in the apportionment of the transaction request between two types of payment sources: a wallet and a sub-wallet.
2.	Does the claim recite additional elements that integrate the judicial exception into a practical application?
	Claims 1 and 15 each recite to an electronic value token transaction computer, as the generic computer implementing the method, and an electronic wallet.   Viewed individually and in combination, this additional element to the identified judicial exception of Step 2A.1, amounts to no more than mere instructions for applying different payments—a traditional credit/debit payment means in combination with a coupon, token, or voucher—to a single transaction request.  This activity, even when executed by a generic computer, is entirely within the judicial exception.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
II.B.	Whether a Claim Amounts to Significantly More
	The additional elements of claims 1 and 15, considered both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the additional element of a generic computer does no more than  “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.”  See MPEP 2106.05 (citing to Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225 (2014)).
	Therefore claims 1 and 15 are found ineligible under 35 U.S.C. 101.

III.	Dependent Claims
	Claim 4 recites to processing, by the electronic value token transaction computer, at least a portion of the request via the sub-wallet.  This recitation to processing the transaction falls within the judicial exception and recites to no additional elements to the identified judicial exception, of commercial or legal interactions beyond that of a generic computer executing instructions.  Therefore claim 4 does not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.
	Claim 5 recites to an aggregator system receives the request.  The aggregator system is not recited as anything more than a generic computer that receives the transaction request; the recitation to determining . . . at least a portion, and sending, is performed by the electronic value token transaction computer.  Therefore claim 5 does not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.
	Claim 6 recites to a the sub-wallet comprises a sub- sub-wallet.  The wallet falls within the judicial exception and there are no further additional elements.  Therefore claim 6 does not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.
	Claim 7 recites to electronic representations of the token; it recites embodiments for an electronic representation of value.  The falls within the judicial exception and there are no further additional elements.  Therefore claim 7 does not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.
	Claim 8 recites to The method of claim 7, wherein the value token further comprises at least two electronic representations of value of different types.  Just as in claim 7, this describes the electronic representation of value and falls within the judicial exception, without reciting further additional elements.  Therefore claim 8 does not amount to significantly more than the judicial exception itself and the claim(s) is found ineligible under 35 U.S.C. 101.
	Claim(s) 9 recite(s) to: The method of claim 1, wherein applying at least a portion of the value token comprises  using the value token according to a set of configurable rules specifying priority of the value tokens.  The recitation to the use of the token value according to configurable rules is a further recitation to the judicial exception, without more.
	Therefore claim 9 is found ineligible under 35 U.S.C. 101.
	Claim(s) 10 recite(s) to: The method of claim 9, wherein the priority is based on a transaction information variable comprising physical location of a retailer originating the user's electronic wallet request; transaction amount; type of retailer; time of day; day of week; week of month; month of year; department of retailer originating the electronic wallet request; lane of retailer originating the electronic wallet request; identification of checker; parent company of a retailer originating the user's electronic wallet request; value of value tokens; type of the user's electronic wallet request; or combinations thereof.  The recitation to the transaction information variable, and the description of data that embodies the field, is a further recitation to the judicial exception, without more. 
	Therefore claim 10 is found ineligible under 35 U.S.C. 101.
	Claim(s) 11 recite(s) to: The method of claim 1, wherein applying at least a portion of the value token comprises using the value token according to a set of configurable rules specifying percentages of the user's electronic wallet request to which value tokens may be applied. The recitation to using the value token to apply to a percentage of the transaction request is a further recitation to the judicial exception, without more.
	Therefore claim 11 is found ineligible under 35 U.S.C. 101.
	Claim(s) 12 recite(s) to: The method of claim 1, further comprising: exchanging, by the electronic value token transaction computer, at least a portion of the value token of the user's electronic wallet for at least a portion of a second value token not located in the user's electronic wallet.  The recitation to exchanging tokenized value is a further recitation to the judicial exception, without more.
	Therefore claim 12 is found ineligible under 35 U.S.C. 101.
	Claim(s) 13 recite(s) to: The method of claim 12, further comprising: applying, by the electronic value token transaction computer, an exchange rate against the second value token or an asset located in the user's electronic wallet. The recitation to applying the value of a token against an exchange rate is a further recitation to the judicial exception, without more.
	Therefore claim 13 is found ineligible under 35 U.S.C. 101.
	Claim(s) 14 recite(s) to: The method of claim 12, wherein exchanging at least a portion of the value token comprises: contacting, by the electronic value token transaction computer, a second value token distributor;  and requesting, by the electronic value token transaction computer, the second value token distributor to provide the second value token. 
The recitation to a computer contacting the token distributor to request a token, does not recite to more than a generic computer performing the judicial exception. 
	Therefore claim 14 is found ineligible under 35 U.S.C. 101.
	Claim(s) 16 recite(s) to:  The method of claim 15, wherein the user's electronic wallet comprises two or more value tokens, wherein the primary wallet comprises at least one of the two or more value tokens, wherein the sub-wallet comprises at least another of the two or more value tokens.  The recitation to the digital wallet holding tokenized value is a further recitation to the judicial exception, without more.
	Therefore claim 16 is found ineligible under 35 U.S.C. 101.
	Claim(s) 17 recite(s) to:  The method of claim 16, further comprising: determining, by the electronic value token transaction computer, a portion of the request is related to the primary wallet;  and determining, by the electronic value token transaction computer, another portion of the request is related to the sub-wallet. The recitation to determining how much of the transaction request is paid for by the primary wallet or sub-wallet is a further recitation to the judicial exception, without more.
	Therefore claim 17 is found ineligible under 35 U.S.C. 101.
	Claim(s) 18 recite(s) to:  The method of claim 17, further comprising: applying, by the electronic value token transaction computer, at least a portion of the primary wallet's value token to the request; and applying, by the electronic value token transaction computer, at least a portion of the sub- wallet's value token to the request.  The recitation to applying a portion of the value of one wallet and a portion of the value of another to the transaction request is a further recitation to the judicial embodiment.
	Therefore claim 18 is found ineligible under 35 U.S.C. 101.
	Claim(s) 29 recite(s) to: The computer implemented electronic wallet managing method of claim 1 wherein the user's electronic wallet is accessible via the Internet by use of a personal digital assistant.  The use of the personal digital assistant to access the electronic wallet, adds an additional element to the claim in the form of a second computer, still does not recite the computer performing any function outside of the judicial exception.
	Therefore claim 29 is found ineligible under 35 U.S.C. 101.


Claim Rejections - 35 U.S.C. 102 (pre-AIA )
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
	Claim(s) 1, 4-18, and 29 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 8788333 B2 (“ALBA”).

	Regarding claim(s) 1 ALBA discloses: A computer implemented electronic wallet managing method, comprising: 
1.1		generating, creating, forming, or combinations thereof, at the initiation of a request to process a payment transaction, an authentication token, wherein the authentication token is wholly unique and does not comprise any portion of any previous identifier;
ALBA at [11:55] ("[A]n exemplary method . . . includes the step of obtaining, by an electronic wallet platform 306, from a check-out web page 304 of a merchant: (i) a unique identification of a given consumer . . . and (ii) associated transaction data. The method also includes the step of supplying, by the electronic wallet platform 306, to a transaction qualification service 308, the unique identification of the given consumer. "); ALBA at [17:4] (disclosing the authentication token as the user name and password) ("Consumer 2002 goes to merchant's web site, goes to the virtual shopping cart, clicks "pay by e-wallet" and is then presented with an authentication (username and password) and subsequently specifies that he or she wants to pay with 'Card X.'").
1.2		 receiving, by an electronic value token transaction computer, which is distinct from value token issuers' authorization systems, the request to process a payment transaction of a user against an electronic wallet of the user, wherein the user is a consumer;
ALBA at [9:26] ("Consumer 2002 goes to merchant checkout page 304 and when the consumer indicates that he or she wishes to pay with the e-wallet, he or she is re-routed to the e-wallet platform 306 and pertinent transaction information provided by the merchant is then run through the transaction qualification service 308."); 	
1.3		 requiring, by the electronic value token transaction computer, to process the payment transaction, the authentication token;
ALBA at [11:55] ("[A]n exemplary method . . . includes the step of obtaining, by an electronic wallet platform 306, from a check-out web page 304 of a merchant: . . .  (ii) associated transaction data. The method also includes the step of supplying, by the electronic wallet platform 306, to a transaction qualification service 308, the unique identification of the given consumer. ").
1.4		 identifying, by the electronic value token transaction computer, the authentication token ;
ALBA at [12:13] ("A further step includes retrieving, by the transaction qualification service 308, from a consumer enrollment database 312, a record wherein at least one useful token is stored in association with the unique identification of the given consumer.").
1.5		 identifying, by the electronic value token transaction computer, a value token in the user's electronic wallet;
ALBA at [12:13] ("A still further step includes determining, by the transaction qualification service 308, based on rules from an offers registry database 310, whether the at least one useful token is applicable to the on-line transaction.").
1.6		 authorizing, by the electronic value token transaction computer, the request;
ALBA at [12:13] ("A further step includes retrieving, by the transaction qualification service 308, from a consumer enrollment database 312, a record wherein at least one useful token is stored in association with the unique identification of the given consumer.")	
1.7		 and applying, by the electronic value token transaction computer, at least a portion of the value token to at least a portion of the request, wherein the user's electronic wallet comprises a primary wallet and a sub-wallet within the primary wallet and at least a portion of the request is processed via the primary wallet. 	
(69) In an optional additional step 624, subsequent to receiving the promotion code, the merchant revises a monetary amount associated with the on-line transaction (i.e., in accordance with the code, for example, by applying the discount or the like). In an optional additional step 626, subsequent to the merchant revising the monetary amount associated with the on-line transaction, the merchant initiates the payment card authorization, clearing, and settlement for the on-line transaction, based on the revised monetary amount, typically in a "business as usual" manner.
ALBA at [12:44] (disclosing the applying where the primary wallet is the payment card corresponding to the "payment card authorization" and the sub-wallet is "the code" corresponding to the token stored); ALBA at [12:35] ("A promotion code (such as an online merchant discount code) is a non-limiting example of the at least one useful token.").
	Therefore claim(s) 1 is anticipated by ALBA.

	Regarding claim(s) 4 ALBA discloses: The method of claim 1, further comprising: 
		processing, by the electronic value token transaction computer, at least a portion of the request via the sub-wallet. 	
ALBA at [12:44] (disclosing the e-wallet platform processing the transaction by applying the value token to a portion of the transaction cost).
	Therefore claim(s) 4 is anticipated by ALBA.

	Regarding claim(s) 5 ALBA discloses: The method of claim 1, wherein an aggregator system receives the request, the method further comprising: 
5.1		determining, by the electronic value token transaction computer, at least a portion of the request may be processed in the sub-wallet;
ALBA at [12:44] (disclosing the e-wallet platform processing the transaction by applying the value token to a portion of the transaction cost).
5.2		 and sending, by the electronic value token transaction computer, the portion of the request from the aggregator system to a third party. 
(44) Each offer should be established as a record in offers registry 310 (preferably managed by the operator of a payment network 2008. The offer record should include the applicable source (merchant), the start and end date of the promotion, the promotion code, and any qualification criteria that the system may apply before determining if a promotion code should be passed to a merchant for a given transaction (e.g., spend or transaction thresholds at the given merchant, time of day constraints, and the like).
ALBA at [10:6] (disclosing the offers registry 310 containing or aggregating offer codes from different merchants and determining the specific offer codes to be "passed to" the corresponding third party “applicable source (merchant).”).
	Therefore claim(s) 5 is anticipated by ALBA.

	Regarding claim(s) 6 ALBA discloses:  The method of claim 1, wherein the sub-wallet comprises a sub- sub-wallet. 
(51) Thus, the consumer enrollment sub-process generally involves a stored record that associates the offer code with a unique consumer identifier (e.g., PAN, user ID, etc.). The consumer enrollment database 312 should be provided to the PNO 2008 if not directly hosted by PNO. The consumer enrollment sub-process may be carried out, for example, by the operator of a payment network 2008, merchant 2004, issuer 2010, an agency, or another entity.
ALBA at [10:49] (disclosing the consumer enrollment database as containing tokens related to more than one merchant, sub-wallets, as accessed by the e-wallet platform 306 and transaction qualification service 308).
	Therefore claim(s) 6 is anticipated by ALBA.

	Regarding claim(s) 7 ALBA discloses: The method of claim 1, 
		wherein the value token comprises an electronic representation of value, wherein the electronic representation of value comprises a credit card, debit card, gift card, prepaid telephone card, loyalty card, membership card, ticket or ticket card, entertainment card, sports card, prepaid card, coupon, admission pass, prepaid or pre-purchases of goods or services, cash, currency, credit card account, debit card account, merchant account, bank account, merchant-issued credit, merchant-issued point, merchant-issued promotional value, merchant-accepted credit, merchant-accepted point, merchant-accepted promotional value, or combinations thereof. 	
(68) A promotion code (such as an online merchant discount code) is a non-limiting example of the at least one useful token. As will be discussed in greater detail below, it could be another type of code or string of data of use to the merchant; a representation of points; some other type of identifier (to gauge response to a targeted advertisement), and the like.
ALBA at [12:35] (disclosing the representation of value, “another type of code or string of data,” or a “representation of points).  This limitation is recited in the disjunctive and any single recite embodiment of the disjunctive reads on the limitation.
	Therefore claim(s) 7 is anticipated by ALBA.

	Regarding claim(s) 8 ALBA discloses: The method of claim 7, 
		wherein the value token further comprises at least two electronic representations of value of different types. 
ALBA at [12:35]. The recitation to "two electronic representations of value" does not narrow the scope of the recited value token.  The token is data that is representative of value.  In other words, it is already an electronic representation of value; how many "values" it represents is descriptive, e.g., it could be voucher for a good, which could have a value as fiat currency.  Thus, the "two electronic representations" does not narrow the scope of the claim.
	Therefore claim(s) 8 is anticipated by ALBA.

	Regarding claim(s) 9 ALBA discloses: The method of claim 1, wherein applying at least a portion of the value token comprises
9.1		 using the value token according to a set of configurable rules specifying priority of the value tokens. 
ALBA at [12:13] ("A still further step includes determining, by the transaction qualification service 308, based on rules from an offers registry database 310, whether the at least one useful token is applicable to the on-line transaction. These two steps are generally depicted inn FIG. 6 as decision block 620. The rules are stored in the offers registry database 310 in association with the at least one useful token, the rules take into account the unique identification of the given consumer and/or the associated transaction data, in determining the applicability.").
	Therefore claim(s) 9 is anticipated by ALBA.

	Regarding claim(s) 10 ALBA discloses:  The method of claim 9, wherein the priority is based on 
10.1		a transaction information variable comprising physical location of a retailer originating the user's electronic wallet request; transaction amount; type of retailer; time of day; day of week; week of month; month of year; department of retailer originating the electronic wallet request; lane of retailer originating the electronic wallet request; identification of checker; parent company of a retailer originating the user's electronic wallet request; value of value tokens; type of the user's electronic wallet request; or combinations thereof. 	
ALBA at [9:10] ("The rules of the offer are determined by whoever provides the offer, whether a merchant, manufacturer, issuing bank, and so on. The appropriate entity provides the rules of the offer, the merchants at which the rules apply, a code range or some kind of identification scheme for the offer, and so on.").
	Therefore claim(s) 10 is anticipated by ALBA.

	Regarding claim(s) 11 ALBA discloses: The method of claim 1, wherein applying at least a portion of the value token comprises 
11.1		using the value token according to a set of configurable rules specifying percentages of the user's electronic wallet request to which value tokens may be applied. 	
ALBA at [15:60] ("In parallel, the merchant provides to the payment network operator parameters defining the special offer or other benefit to be made available to the consumer, e.g., fixed amount or percentage off, free shipping, how long the promotion is good for, etc.").
	Therefore claim(s) 11 is anticipated by ALBA.

	Regarding claim(s) 12 ALBA discloses:  The method of claim 1, further comprising:
12.1		exchanging, by the electronic value token transaction computer, at least a portion of the value token of the user's electronic wallet for at least a portion of a second value token not located in the user's electronic wallet. 	
(98) One or more embodiments of the invention rely on the merchant to make an adjustment to the basket (virtual shopping cart) or to provide some other benefit in accordance with the promotion code or other useful token. In one or more embodiments, the merchant passes the transaction back to e-wallet platform 306, which then (in conjunction with service 308) determines whether the promotion may in fact be applicable, and if so, provides the merchant the required information.
ALBA at [17:27] (disclosing the exchange of the value token for "the promotion code or other useful token" with the merchant, where the merchant identifies the second value token not currently in the wallet).
	Therefore claim(s) 12 is anticipated by ALBA.

	Regarding claim(s) 13 ALBA discloses: The method of claim 12, further comprising: 
12.1		applying, by the electronic value token transaction computer, an exchange rate against the second value token or an asset located in the user's electronic wallet. 
ALBA at [15:60] (disclosing the exchange rate as the percentage or other fixed amount off) ("In parallel, the merchant provides to the payment network operator parameters defining the special offer or other benefit to be made available to the consumer, e.g., fixed amount or percentage off, free shipping, how long the promotion is good for, etc.").

	Regarding claim(s) 14 ALBA discloses: The method of claim 12, wherein exchanging at least a portion of the value token comprises:
14.1		contacting, by the electronic value token transaction computer, a second value token distributor;
14.2		 and requesting, by the electronic value token transaction computer, the second value token distributor to provide the second value token. 	
ALBA at [12:13] (disclosing the consumer enrollment database 312 as the token distributor) ("A further step includes retrieving, by the transaction qualification service 308, from a consumer enrollment database 312, a record wherein at least one useful token is stored in association with the unique identification of the given consumer.").
	Therefore claim(s) 14 is anticipated by ALBA.

	Regarding claim(s) 15 ALBA discloses:  A computer implemented electronic wallet managing method, comprising:
15.1		generating, creating, forming, or combinations thereof, at the initiation of a request to process a payment transaction, an authentication token, wherein receiving, by an electronic value token transaction computer, which is distinct from issuers' authorization systems, the request to process a payment transaction of a user against an electronic wallet of the user, wherein the user is a consumer and wherein the user's electronic wallet comprises a primary wallet and a sub-wallet within the primary wallet;
ALBA at [11:55] ("[A]n exemplary method . . . includes the step of obtaining, by an electronic wallet platform 306, from a check-out web page 304 of a merchant: (i) a unique identification of a given consumer . . . and (ii) associated transaction data. The method also includes the step of supplying, by the electronic wallet platform 306, to a transaction qualification service 308, the unique identification of the given consumer. "); ALBA at [17:4] ("Consumer 2002 goes to merchant's web site, goes to the virtual shopping cart, clicks "pay by e-wallet" and is then presented with an authentication (username and password) and subsequently specifies that he or she wants to pay with 'Card X.'"); ALBA at [9:26] ("Consumer 2002 goes to merchant checkout page 304 and when the consumer indicates that he or she wishes to pay with the e-wallet, he or she is re-routed to the e-wallet platform 306 and pertinent transaction information provided by the merchant is then run through the transaction qualification service 308."); 	
15.2		 requiring, by the electronic value token transaction computer, to process the payment transaction, the authentication token;
ALBA at [11:55] ("[A]n exemplary method . . . includes the step of obtaining, by an electronic wallet platform 306, from a check-out web page 304 of a merchant: . . .  (ii) associated transaction data. The method also includes the step of supplying, by the electronic wallet platform 306, to a transaction qualification service 308, the unique identification of the given consumer. ").
15.3		 determining, by the electronic value token transaction computer, the request contains the authentication token;
ALBA at [12:13] ("A further step includes retrieving, by the transaction qualification service 308, from a consumer enrollment database 312, a record wherein at least one useful token is stored in association with the unique identification of the given consumer.").
15.4		 determining, by the electronic value token transaction computer, a value token, or a combination of value tokens, associated with the user's electronic wallet is capable of meeting the request;
ALBA at [12:13] ("A still further step includes determining, by the transaction qualification service 308, based on rules from an offers registry database 310, whether the at least one useful token is applicable to the on-line transaction.").
15.5		 authorizing, by the electronic value token transaction computer, the request;
ALBA at [12:13] ("A further step includes retrieving, by the transaction qualification service 308, from a consumer enrollment database 312, a record wherein at least one useful token is stored in association with the unique identification of the given consumer.")	
15.6		 and applying, by the electronic value token transaction computer, at least a portion of the value token to at least a portion of the request. 	
ALBA at [12:44] (disclosing the applying where the primary wallet is the "payment card authorization" and the sub-wallet is "the code" corresponding to the token stored); ALBA at [12:35] ("A promotion code (such as an online merchant discount code) is a non-limiting example of the at least one useful token.").
	Therefore claim(s) 15 is anticipated by ALBA.

	Regarding claim(s) 16 ALBA discloses: 	 The method of claim 15, 
16.1		wherein the user's electronic wallet comprises two or more value tokens, wherein the primary wallet comprises at least one of the two or more value tokens, wherein the sub-wallet comprises at least another of the two or more value tokens. 
ALBA at [13:58] (disclosing "at least one useful token" where more than one token may be applied) ("The transaction qualification service is further configured to retrieve, from the consumer enrollment database, a record wherein at least one useful token is stored in association with the unique identification of the given consumer.")	
	Therefore claim(s) 16 is anticipated by ALBA.

	Regarding claim(s) 17 ALBA discloses:  The method of claim 16, further comprising: 
17.1		determining, by the electronic value token transaction computer, a portion of the request is related to the primary wallet;
ALBA at [12:44] ("In an optional additional step 624, subsequent to receiving the promotion code, the merchant revises a monetary amount associated with the on-line transaction (i.e., in accordance with the code, for example, by applying the discount or the like).").
17.1		 and determining, by the electronic value token transaction computer, another portion of the request is related to the sub-wallet. 	
ALBA at [14:9] ("The transaction qualification service 308 and the electronic wallet platform 306 are further configured to provide the at least one useful token to the merchant, if, based on the determining, the at least one useful token is applicable to the on-line transaction. The at least one useful token is provided to the merchant prior to payment card authorization, clearing, and settlement for the on-line transaction.").
	Therefore claim(s) 17 is anticipated by ALBA.

	Regarding claim(s) 18 ALBA discloses: The method of claim 17, further comprising: 
18.2		applying, by the electronic value token transaction computer, at least a portion of the primary wallet's value token to the request;
18.2		 and applying, by the electronic value token transaction computer, at least a portion of the sub- wallet's value token to the request. 
(69) In an optional additional step 624, subsequent to receiving the promotion code, the merchant revises a monetary amount associated with the on-line transaction (i.e., in accordance with the code, for example, by applying the discount or the like). In an optional additional step 626, subsequent to the merchant revising the monetary amount associated with the on-line transaction, the merchant initiates the payment card authorization, clearing, and settlement for the on-line transaction, based on the revised monetary amount, typically in a "business as usual" manner.
ALBA at [12:44] (disclosing the applying where the primary wallet is the "payment card authorization" and the sub-wallet is "the code" corresponding to the token stored); ALBA at [12:26] ("The at least one useful token is provided to the merchant prior to payment card authorization, clearing, and settlement for the on-line transaction (discussed below with respect to optional step 626).");  ALBA at [12:35] ("A promotion code (such as an online merchant discount code) is a non-limiting example of the at least one useful token.").
	Therefore claim(s) 18 is anticipated by ALBA.

	Regarding claim(s) 29 ALBA discloses:
29		 The computer implemented electronic wallet managing method of claim 1 wherein the user's electronic wallet is accessible via the Internet by use of a personal digital assistant.
ALBA at [4:13] ("As noted, cards 102, 112 are examples of a variety of payment devices that can be employed. . . .  Such devices could include . . . personal digital assistants (PDAs)").
	Therefore claim(s) 29 is anticipated by ALBA.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NIX US 20100299195 A1 [0055] The customer loyalty module 330 can be configured to activate merchant rewards accounts. In some embodiments, the customer loyalty module 330 can automatically activate a rewards account and enroll a customer in merchant-specific loyalty program. In other embodiments, the customer loyalty module 330 can be configured to prompt a user to manually activate a rewards account.
"EMERSON US 20090198615 A1 [0016] In accordance with an additional feature, transferring the funds to the merchant includes the steps of aggregating at least two transactions into a net settlement amount owed to the merchant and pushing the net settlement amount from the intermediate account to the merchant.
[0083] As stated above, in step 338 the ODS agent 114 initiates the most efficient funds transfer on behalf of the consumer. It should be noted that the term ""funds transfer,"" as used herein, is not an actual movement of currency, but can be an electronic credit or debit instruction transmitted over any communication channel. In certain embodiments of the present invention, the funds will settle through the settlement network 116 to an intermediate account managed by the ODS agent 114 or directly to the merchant bank account or any other account as specified by the system. Any other funds settlement method is also within the scope of the invention. It is envisioned that some settlement networks or systems that can be utilized to carry out the present invention are not entirely electronic and may not be a single entity. Instead, these alternate settlement networks can involve a plurality of networks or systems and entities. In one embodiment of the present invention, the settlement through the funds settlement network 116 works on a ""net settlement basis,"" meaning that each financial institution aggregates its payments and refunds to arrive at a net amount."
HERTEL US 20090288012 A1 [0058] In this embodiment, a user's account resides on a server of the transaction authority 102, and the user's access to that account occurs through the use of one or more wallet simulator programs (also referred to as `wallet programs`, `digital wallets`, and `electronic wallets`) which resides on a consumer computing device 51, for example, a desktop computer 68, a laptop 69, or a mobile device 67. FIG. 2 illustrates two examples of the electronic wallet 7, 7a (here 7 and 7a, but may be generally referred to as 7) running on a computer device and a mobile device and rendered for display through a user interface on a computer 85 screen and a mobile device 67 screen, respectively. The electronic wallet contains various controls 82, 84, 86 affecting its appearance and behavior as well as the state of the user's account. When the user logs in to the authority 102 through a particular electronic wallet, the specifics of a user's account are downloaded into the electronic wallet and become its contents. These contents can include digital representations of the kinds of objects typically found in a real-world purse or wallet. For example, the configuration contains categories of digital objects (also referred to as `draggable objects`) such as digital forms of cash, credit cards, debit cards, gift cards, coupons, receipts, membership cards, business cards, identification cards, photographs, etc., as well as custom-defined types, as well as digital objects or files not found in physical wallets such as digital videos, music, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685